If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     April 9, 2019
In re HENDERSON/KEYS, Minors.

                                                                     No. 345054
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 15-519710-NA


Before: LETICA, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        Respondent father appeals as of right the order terminating his parental rights to YH, ZH,
and ZK under MCL 712A.19b(3)(a)(ii) (desertion for 91 or more days without seeking custody),
(c)(i) (conditions that led to adjudication continue to exist), (c)(ii) (failure to rectify other
conditions that cause the child to come within the court’s jurisdiction), (g) (failure to provide
proper care and custody), and (j) (reasonable likelihood of harm if returned to custody of the
parent). We affirm.

        Respondent first argues that the trial court erred by finding statutory grounds to terminate
his parental rights. Respondent does not challenge the trial court’s findings as to any particular
statutory ground and, instead, generally asserts that petitioner failed to prove his unfitness as a
parent. We disagree.

        “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich. App. 701, 709;
846 NW2d 61 (2014). To be clearly erroneous, a trial court’s determination must be more than
possibly or probably incorrect. In re Ellis, 294 Mich. App. 30, 33; 817 NW2d 111 (2011). “A
finding is clearly erroneous if, although there is evidence to support it, this Court is left with a
definite and firm conviction that a mistake has been made.” Id. In reviewing the trial court’s
determination, this Court must give due regard to the unique opportunity of the trial court to
judge the credibility of those witnesses who appeared before it. Id.; see also MCR 2.613(C).

        The trial court may terminate parental rights under MCL 712A.19b(3)(a)(ii) if it finds
clear and convincing evidence that “[t]he child’s parent has deserted the child for 91 or more
days and has not sought custody of the child during that period.” Consistent with the foster care


                                                -1-
worker’s testimony at the termination hearing, the trial court found that respondent had not
visited or supported his children since December 2017. More than 91 days passed between
December 2017 and the trial court’s termination of respondent’s parental rights on June 12,
2018. Thus, the trial court did not err by terminating respondent’s parental rights under MCL
712A.19b(3)(a)(ii). “Only one statutory ground need be established by clear and convincing
evidence to terminate a respondent’s parental rights, even if the court erroneously found
sufficient evidence under other statutory grounds.” In re Ellis, 294 Mich. App. at 32.
Accordingly, we need not address the trial court’s findings concerning the remaining statutory
grounds.

        Respondent also argues that termination of his parental rights was not in the best interests
of the children. We disagree.

       “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “[W]hether termination of
parental rights is in the best interests of the child must be proved by a preponderance of the
evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). The trial court’s finding
regarding best interests is reviewed for clear error. In re Schadler, 315 Mich. App. 406, 408; 890
NW2d 676 (2016). “A finding is clearly erroneous if, although there is evidence to support it,
this Court is left with a definite and firm conviction that a mistake has been made.” In re Ellis,
294 Mich. App. at 33.

         “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich. App. at 713. In considering the child’s best interests, the trial
court’s focus must be on the child and not the parent. In re Moss, 301 Mich. App. at 87. “[T]he
court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich. App. at 41-42 (citations omitted). “The trial court
may also consider . . . the parent’s compliance with his or her case service plan, the parent’s
visitation history with the child, the children’s well-being while in care, and the possibility of
adoption.” In re White, 303 Mich. App. at 714. Furthermore, “a child’s placement with relatives
weighs against termination,” In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010), and
relative placement must be explicitly considered in evaluating the child’s best interests, In re
Olive/Metts Minors, 297 Mich. App. at 43.

       Respondent’s only participation in the lower court proceedings was to appear at the
adjudicatory hearing and enter a plea of admission to the allegations in the petition. Respondent
did not appear at any other hearings and completely failed to participate in any of the services
that would have helped him reunite with the children. The last visit between respondent and the
children that the foster care worker was aware of took place in December 2017, approximately
six months before termination of his parental rights. Respondent failed to maintain contact with
the foster care worker and, to the best of the foster care worker’s knowledge, respondent
continued to lack a legal source of income or appropriate housing by the time of the termination
hearing. In contrast, the children were thriving in the care of their paternal grandparents and
were familiar with and comfortable in that environment. The paternal grandparents were also
open to adoption, which would provide the children with the stability and permanence they

                                                -2-
deserved. In light of the foregoing, we find no clear error in the trial court’s conclusion that
termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.



                                                           /s/ Anica Letica
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Mark T. Boonstra




                                              -3-